[Cite as Baker v. Miller, 2011-Ohio-5470.]

                             STATE OF OHIO, BELMONT COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

MICHAEL L. BAKER,                              )
                                               )   CASE NO. 11 BE 28
        PETITIONER,                            )
                                               )
        - VS -                                 )        OPINION
                                               )         AND
MICHELE MILLER,                                )     JUDGMENT ENTRY
                                               )
        RESPONDENT.                            )

CHARACTER OF PROCEEDINGS:                          Petition for Writ of Habeas Corpus

JUDGMENT:                                          Petition Dismissed.

APPEARANCES:

For Petitioner:                                    Michael L. Baker, Pro-se
                                                   Inmate #A583644
                                                   London Correctional Institution
                                                   P.O. Box 69
                                                   1580 State Route 56
                                                   London, OH 43140

For Respondent:                                    Mike DeWine
                                                   Ohio Attorney General
                                                   Maura O'Neill Jaite
                                                   Asst. Attorney General
                                                   Criminal Justice Section, Habeas Unit
                                                   150 East Gay Street, 16th Floor
                                                   Columbus, OH 43215


JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich


                                                   Dated: September 28, 2011
[Cite as Baker v. Miller, 2011-Ohio-5470.]


PER CURIAM:
        {¶1}     On July 28, 2011, Petitioner Michael L. Baker, filed a pro-se petition
requesting a writ of habeas corpus. Respondent Michelle Miller, Warden of the Belmont
Correctional Institution in Belmont County, filed a motion to dismiss and/or motion for
summary judgment on August 29, 2001. For the following reasons, Respondent's motion
for summary judgment is granted, Petitioner's request for a writ of habeas corpus is
denied and the petition is dismissed.
        {¶2}     It can be gleaned from the record that Petitioner was convicted of two
counts of robbery (R.C. 2911.01(A)(2)) in the Stark County Court of Common Pleas in
2004, and that imposition of Petitioner's sentence upon those convictions was suspended
and he was placed on probation. On April 5, 2010, Petitioner's community control
sanctions were revoked due to violations and his original four-year prison sentence was
imposed. In his habeas petition before this Court, Petitioner appears to contend that his
original sentence is void for various reasons and that a writ should therefore issue.
        {¶3}     We cannot reach the merits of the allegations contained in the petition
because we lack jurisdiction to proceed. While R.C. 2705.02 generally grants this Court
the authority to issue writs of habeas corpus, R.C. 2705.03 further provides:
        {¶4}     "If a person restrained of his liberty is an inmate of a state benevolent or
correctional institution, the location of which is fixed by statute and at the time is in the
custody of the officers of the institution, no court or judge other than the courts or judges
of the county in which the institution is located has jurisdiction to issue or determine a writ
of habeas corpus for his production or discharge. Any writ issued by a court or judge of
another county to an officer or person in charge at the state institution to compel the
production or discharge of an inmate thereof is void." (Emphasis added.)
        {¶5}     According to Ohio Department of Rehabilitation & Correction records,
attached as an exhibit to Respondent's motion for summary judgment, Petitioner was not
incarcerated in Belmont County on July 28, 2011, the date he filed his habeas petition,
having been transferred to the Lorain Correctional Institution, in Lorain County, six days
earlier, on July 22, 2011. Petitioner is currently incarcerated at the London Correctional
                                                                                          -2-


Institution. When a prisoner files a habeas petition in a county other than where he is
incarcerated, the court of that county lacks jurisdiction to decide the merits of the petition.
See Brown v. Hall, 123 Ohio St.3d 381, 2009-Ohio-5592, 916 N.E.2d 807, at ¶1, citing
Goudlock v. Voorhies, 119 Ohio St.3d 398, 2008-Ohio-4787, 894 N.E.2d 692, at ¶17,
citing Sevayega v. Bobby, 7th Dist No. 03 MA 48, 2003-Ohio-6395, at ¶4.
       {¶6}   Accordingly, Petitioner's request for a writ of habeas corpus is denied.
Petition dismissed.
       {¶7}   Costs taxed against Petitioner. Final order. Clerk to serve notice on the
parties as provided by the Ohio Rules of Civil Procedure.
DeGenaro, J., concurs.
Donofrio, J., concurs.
Vukovich, J., concurs.